DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
As indicated in the Non-Final Rejection mailed 10/28/2020, claims 5, 8, and 17 were objected to as being dependent upon a rejected base claim, and would be allowable if rewritten in independent format including all of the limitations of the base and intervening claims. Claims 5, 8, and 17 are written in independent format. The novel and inventive feature of claim 5 is the relationship between the clutches and the lockouts, working together as selectively engageable to transfer torque directly from the rotatable drive shaft to the end effector. In claim 8, the novel feature is again the relationship of the clutches and the lockouts, but also the introduction of the electromagnetic clutch wherein each clutch is in a disengaged state in the absence of current flow to the respective electromagnet. In claim 17, the novel feature is the introduction of a third selectively engageable clutch, already adding on to the two previous selectively engageable clutches. In claims 1, 12, and 29, the novel feature is the relationship of the first and second output drive shafts to the first and second clutches. These clutches are also selectively engageable, and the clutches can selectively couple/decouple the rotatable drive shaft and the output drive shafts. The closest prior art of record Kostrzewski (US PGPub 2017/0035448) discloses most of the features of claims 1, 12, and 29, but is silent to a single rotatable drive shaft coaxially disposed within the outer shaft. The rotatable drive shaft in Kostrzewski is a combination of three drive shafts (228, 246a, 258a) in which each independently consists of its own respective clutch/output shaft. For these reasons, the claims are allowable.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMED S ADAM whose telephone number is (571)272-8981.  The examiner can normally be reached on M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elizabeth Houston can be reached on 571-272-7134.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MOHAMMED S ADAM/Examiner, Art Unit 3771                                                                                                                                                                                                        05/04/2021


/KATRINA M STRANSKY/Primary Examiner, Art Unit 3771